Citation Nr: 0723427	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-25 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, claimed as secondary to service-connected 
residuals of a gunshot wound to the right thigh with a 
fracture of the femur and involvement to Muscle Group IV.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1949 to July 1952 
and from July 1952 to July 1955.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that the veteran had not submitted new and 
material evidence sufficient to reopen the service connection 
claim which had been previously denied in September 2000.  In 
May 2007, the veteran testified at a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disorder in September 2000; the veteran did not appeal, 
and the decision became final.

2.  Additional evidence submitted since that time does not 
tend to show that the veteran's diagnosed low back 
degenerative changes are etiologically related to the 
service-connected residuals of a gunshot wound to the right 
thigh with a fracture of the femur and involvement of Muscle 
Group IV, and therefore that evidence is not material to the 
claim.


CONCLUSION OF LAW

The evidence received since the previous final RO denial of 
service connection for a low back disorder, claimed as 
secondary to the service-connected residuals of a gunshot 
wound to the right thigh with a fracture of the femur and 
involvement of Muscle Group IV, is not new and material, and 
therefore the September 2000 decision of the RO may not be 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 3.310(a), 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).


The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In March 2003 and April 2004, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an August 2005 SOC 
and a September 2005 SSOC provided him with yet an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 ( 2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in new 
and material cases.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  Such 
notice to the veteran is essential, since the question of 
materiality depends on the basis on which the prior denial 
was made and the failure to notify a claimant of what would 
constitute material evidence would be prejudicial to the 
claimant.  After reviewing the notices provided to the 
veteran in March 2003 and April 2004, the Board finds that 
they substantially comply with the provisions of Kent.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, since the veteran was 
provided with notice of the provisions of Dingess in March 
2006.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

To reopen a claim following a final decision, the appellant 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to section 3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the appellant's claim to 
reopen was filed on September 13, 2001, after the August 29, 
2001, effective date of the amendment.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).

Pursuant to 38 C.F.R. § 3.156(a) (2006), "new" evidence 
mans existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

III.  Factual background and analysis

The evidence that was of record at the time of the September 
2000 rating action included the veteran's service medical 
records.  These did not show any complaints of or treatment 
for a low back disorder.  Following service, the veteran was 
examined repeatedly by VA, in January 1956, February 1980, 
January 1981, October 1981, April 1996, July 1996, January 
1997, and August 2000.  None of those examinations reflected 
any complaints about his back and no back disorder was 
diagnosed.  The examinations concerned the knee and right 
thigh disorders resulting from the service-connected gunshot 
wound residuals.  While the veteran complained of knee pain, 
and pain of the involved muscle group, there was no 
indication of an antalgic gait until the July 1996 VA 
examination.  Mild instability of the right knee was noted as 
well, but he had good muscle strength in the right lower 
extremity.  




The evidence submitted after the September 2000 rating action 
included VA outpatient treatment records developed between 
2000 and 2002.  They showed some limping in November 2001.  
He complained of low back pain that had begun three years 
before (1998).  He stated that the pain was continuous and 
sharp, and went from the low back down into the right gluteal 
area.  There were no complaints of numbness or tingling.  The 
objective examination noted no scoliosis, no spasms and pain 
localized to the right paraspinal lumbar area.  The 
assessment was low back pain, predominantly right-sided, that 
appeared secondary to his right thigh and knee pain, perhaps 
radiating from that area.  In June 2002, he noted that his 
low back pain had been present for about four years.  

In June 2004, the veteran submitted statements from friends 
and acquaintances.  These all indicated that he had been in 
pain for many years, although none of the individuals knew 
the veteran when he was in service.  They stated that the 
veteran walked with a limp and had trouble sitting and 
standing for prolonged periods.

The veteran was afforded another VA examination in July 2004.  
He was noted to limp because of his right leg disorder.  He 
said that he had suffered with low back for the past four or 
five years; he denied any specific injury to the low back, as 
well as any radicular leg pain.  The examination and X-rays 
showed degenerative changes without evidence of nerve root 
compression.  The examiner stated that "[t]his condition can 
very commonly be seen in patients who do not suffer gunshot 
wounds or thigh injuries, so it could potentially be part of 
the normal aging process as is seen in many patients."  The 
examiner opined that "it appears that his back is less 
likely related to his gunshot wound."

In May 2007, the veteran testified before the undersigned.  
He indicated that his back pain had started eight to ten 
years before.  He said that he had been told by his VA 
physician that his back complaints could be related to the 
gunshot wound residuals.




After a complete review of the record, the Board finds that 
the additional evidence that the veteran has submitted is not 
"new and material."  Accordingly, his claim may not be 
reopened, and the September 2000 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence in the case, 
to include the July 2004 VA examination report, is new, in 
that it was presented to establish that the veteran's low 
back condition is etiologically related to his service-
connected residuals of a gunshot wound to the right thigh 
with a fracture of the femur and involvement to Muscle Group 
IV.  

However, the additional evidence is not "material."  In the 
instant case, the additional evidence contains no objective 
proof that the veteran's claimed low back disorder, to 
include the diagnosed degenerative changes, is etiologically 
related to the service-connected residuals of a gunshot wound 
to the right thigh with a fracture of the femur and 
involvement of Muscle Group IV.  While the veteran's treating 
physician suggested that there could be such a relationship, 
the VA examination, which carefully reviewed the evidence of 
record, found that it was not likely that there was any 
etiological connection between the veteran's low back 
disorder and the service-connected residuals of a gunshot 
wound to the right thigh with a fracture of the femur and 
involvement of Muscle Group IV.  This VA examination is 
clearly adverse to the veteran's claim, and cannot be used to 
reopen his claim.  See Villalobos v. Principi, 3 Vet. App. 
450 (1992). 

The Board must note that service connection may not be based 
upon a resort to speculation or even remote possibility.  38 
C.F.R. § 3.102.  See Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's claimed 
disability "could" be related to service found too 
speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) ("may or may not" language by a physician is too 
speculative).




The veteran has also expressed his personal belief that there 
is an etiological relationship between his low back and his 
service-connected right leg gunshot wound residuals.  Without 
any doubt as to his sincerity, however, the veteran is not 
competent, as a layperson, to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, it cannot be found that the evidence 
submitted since the September 2000 rating decision raises the 
reasonable possibility of substantiating the claim.  As a 
result, the evidence is not "material" and does not serve 
to reopen his claim for service connection for a low back 
disorder.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected 
residuals of a gunshot wound to the right thigh with a 
fracture of the femur and involvement of Muscle Group IV, the 
benefit sought on appeal is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


